241 F.2d 416
Boyd R. RINGHISER, Appellant,v.The CHESAPEAKE & OHIO RAILWAY COMPANY, Appellee.
No. 12898.
United States Court of Appeals Sixth Circuit.
Dec. 19, 1956.

Alex S. Dombey, William A. Richards, C. Richard Grieser, Columbus, Ohio, for appellant.
Wilson & Rector, Columbus, Ohio, for appellee.
Before MARTIN, McALLISTER and MILLER, Circuit Judges.
PER CURIAM.


1
The above cause coming on to be heard upon the record, the briefs of the parties, and the argument of counsel for appellant, the court having granted permission to counsel for appellee to submit its case on the brief; and the court being duly advised,


2
Now, therefore, it is ordered, adjudged, and decreed that the judgment of the District Court be and is hereby affirmed for the reasons set forth in the opinion of Judge Cecil, sustaining appellee's motion for judgment notwithstanding verdict. 148 F. Supp. 529.